Citation Nr: 9928048	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-48 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 10 percent disabling from October 18, 
1995.

3.  Entitlement to an increased rating for lumbosacral 
strain, evaluated as 40 percent disabling from December 13, 
1996.

4.  Entitlement to an increased rating for cervical strain 
with degenerative changes, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased rating for pityriasis, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which established service connection for 
PTSD, assigning a 10 percent evaluation; at that time, the RO 
increased the evaluation for a service-connected skin 
condition to 10 percent disabling and continued 10 percent 
evaluations for lumbosacral strain and cervical strain. 

In a January 1997 rating, the RO increased the evaluation to 
20 percent for the veteran's service-connected cervical 
strain with degenerative changes , effective from October 18, 
1995, the date the claim for increase was filed.  In an 
October 1998 rating decision, the RO increased the evaluation 
for lumbosacral strain to 40 percent, effective from December 
13, 1996.  

The Board notes that in the veteran's Statement of Accredited 
Representative in an Appealed Case, dated June 1999, 
additional claims are asserted for a heart condition as 
secondary to PTSD and for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Because those issues are not before 
the Board on this appeal, they are hereby referred to the RO 
for appropriate action.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  Service-connected PTSD is productive of no more than 
definite social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  Prior to December 13, 1996, the veteran's lumbosacral 
strain was reflected by subjective complaints of pain and 
manifested primarily by clinical observations of 
neurologically intact lower extremities, negative straight 
leg raising, full range of motion in all planes without 
muscle tenderness or spasm.  

4.  The veteran was afforded a VA spine examination on 
December 13, 1996, the earliest date at which it was 
factually ascertainable that his lumbar back disability had 
undergone an increase in severity.

4.  From December 13, 1996, the veteran's lumbosacral strain 
is reflected by subjective complaints of pain and manifested 
primarily by clinical observations of pain with movement in 
all planes, intact deep tendon reflexes, normal muscle tone, 
strength and mass and the absence of clinically identified 
radiculopathy.   

5.  The veteran's cervical strain with degenerative changes 
is reflected by subjective complaints of pain and manifested 
primarily by clinical observations of intervertebral disc 
space narrowing at multiple levels of the cervical spine, 
with cervical radiculopathy, deep tendon reflexes of 2+, 
slight sensory loss, and moderate functional impairment that 
is chronically symptomatic.

6.  The veteran's pityriasis rosea is manifested by constant 
itching indicated by excorciations.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
evaluation of 30 percent (but no higher) for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, 4.132, and Diagnostic Code 9411 (as in effect 
prior to November 7, 1996), 9411 (effective November 7, 
1996).

2.  The schedular criteria for rating greater than 40 percent 
for lumbosacral strain or for the assignment of an effective 
date earlier than December 13, 1996 for an increased 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(a),(b)(2) (West 1991); 38 C.F.R. Part 4 to include 
§§ 3.400(o), 4.3, 4.7, 4.10, 4.40, 4.45 and Diagnostic Codes 
5292, 5293, and 5295 (1998). 

3.  The criteria for a disability rating of 40 percent (but 
no higher) for cervical strain with degenerative changes have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 (1996).

4.  The criteria for a rating of 30 percent (but no higher) 
for pityriasis rosea have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  A claim that 
a previously established service-connected condition has 
become more severe is, likewise, well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
the issues on appeal and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Service connected disabilities are rated in 
accordance with the VA's Schedule for Rating Disabilities 
(Schedule).  The ratings are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.  

In evaluating the veteran's conditions, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.

PTSD

In November 1995, the veteran was afforded a VA mental 
disorders examination.  He reported being unemployed since 
the previous April.  He described what amounted to flashbacks 
of combat and sleep disturbance.  He was afraid to sleep at 
night because of his night combat encounters.  He reported 
being married to his current wife for 35 years and that she 
was his only friend.  Nevertheless, she didn't understand his 
war experience.  He became distressed when describing combat.  
His conversation was essentially normal except when 
describing combat experiences, at which time his voice became 
choked, and he became mute for some time.  Thought process 
and content were normal.  Mood appeared to be depressed, and 
he felt lonely.  His affect was blunted and withdrawn most of 
the time.  At times he became tearful and labile.  Insight 
and judgment appeared to be intact and the examiner reported 
the veteran as convincing.  He was reported as alert and 
oriented X4.  He had impaired concentration and short term 
memory.  He could not recollect any of 4 objects in 5 
minutes.  PTSD was diagnosed.  The GAF score was reported as 
65.  The examiner commented that it was interesting that 
despite his experiences, he remained in the Army after his 
traumatic service in Vietnam, remained married to the same 
woman for 35 years and had gainful employment for 13 years 
after service.

In December 1996, the veteran was afforded another VA mental 
disorders examination where he reported leaving his 
employment on physician's advice after he had had an 
angioplasty.  No inpatient or outpatient treatment was 
identified.  The veteran indicated that he preferred being 
alone.  No change in symptoms were reported since his 
previous examination and the resulting diagnosis was the 
same.   

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  During the pendency of 
the veteran's appeal, the rating criteria for this code 
section were changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  When the law or regulations change after 
a claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
version of the criteria more favorable to the veteran should 
be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provides that a 10 percent evaluation is for application for 
symptoms less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
for PTSD is warranted when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (before November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(effective November 7, 1996).

The Board acknowledges that determining one's social and 
industrial impairment involves judgment and is less than an 
exact science.  The Board, while taking into consideration 
the veteran's assertions and complaints, must be guided by 
the medical examiner's findings and impressions.  Above all, 
it is the examiner's overview that is most determinative in 
deciding the case.  The GAF score provided by the examiner, 
representing psychological, social and occupational 
functioning, is very helpful and highly probative.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court"), in Carpenter v. Brown, 8 
Vet.App.240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
DSM IV in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF of 65 reflected 
some mild symptoms and some difficulty in social and 
occupational functioning, but generally indicating the 
veteran was functioning pretty well and had some meaningful 
interpersonal relationships.

Additionally, in this case, the Board finds the veteran is 
credible.  From a clinical perspective, he is shown, on the 
one hand, to have a cognizable chronic sleep disturbance, 
impairment of short term memory and some definite measure of 
social impairment; such distinct details support a higher 
evaluation than is recognized by the currently assigned 10 
percent rating under either the old or the new criteria 
because they demonstrate an inherent definite industrial 
impairment and/or occupational and social impairment with 
intermittent interference with occupational tasks.  

On the other hand, the veteran has been able to maintain 
gainful employment, establish and uphold a good family 
relationship and has not needed inpatient or outpatient 
treatment; such details suggest that the veteran's PTSD 
operates to produce no more than a mild condition, consistent 
with the assigned evaluation.  

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  Such is the 
case here.  The Board is of the opinion that the evidence is 
in equipoise as to whether the criteria for a 30 percent 
evaluation are satisfied.  Accordingly, with the application 
of the benefit of the doubt the veteran prevails as to the 30 
percent evaluation level.

However, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 30 
percent under either the old or new criteria.  Again, while 
certain symptoms were definitely manifested, the Board is 
unable to view the evidence as showing considerable 
industrial and social impairment.  The VA examination reports 
suggests that he was able to interact with family, and the 
cause of employment disruption was attributed to a heart 
condition as opposed to PTSD.

Further, evidence reflecting the veteran's PTSD picture does 
not show that any of the criteria for a rating in excess of 
30 percent were met under the new criteria.  The medical 
records do not show flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, or 
difficulty with commands.  Examinations show that his mood 
and affect were for the most part within normal limits.  
While the Board acknowledges that there was clearly 
impairment due to PTSD during this period, it believes that 
the totality of the evidence is against a finding that there 
was such a reduction in reliability and productivity due to 
symptoms listed under the new rating criteria to warrant a 
rating in excess of 30 percent.

Accordingly, entitlement to a 30 percent evaluation, but no 
higher, is demonstrated.

Lumbosacral Strain
Cervical Strain

In November 1995, the veteran was afforded a VA spine 
examination.  He reportedly denied radiation of pain into the 
legs and reported the absence of weakness, tingling or 
numbness in the legs.  He reported almost daily back pain.  
He wore a back brace for lifting, but, otherwise, did not 
require the brace.  His posture was normal.  There was full 
range of motion in all planes of the lower back.  Straight 
leg raising was negative, and there was no muscle spasm or 
point tenderness.  

He also reported daily pain in the cervical area without 
radiation into arms and without weakness, tingling or 
numbness in the arms.  He had not had neck or back surgery.  
Range of motion testing showed flexion to 35 degrees, 
extension to 25 degrees, rotation to 45 degrees on the left 
and 55 degrees on the right, and lateral flexion to 20 
degrees bilaterally, all without sign of pain reported.  
There was no paraspinous muscle spasm in the neck and there 
was normal cervical lordosis.

The neurological examination was entirely intact in the upper 
and lower extremities.  The gait was normal.  

Associated X-rays from November 1995 showed minimal 
intervertebral disc space narrowing between L4-L5 and 
slightly more between L5-S1.  Calcifications were seen in the 
abdominal and pelvic vessels.  The cervical spine series 
showed degenerative and intervertebral disc space narrowing 
at multiple levels of the cervical spine with neural 
foraminal impingement on the right at C3-C4, C5-C6, and C6-C7 
, and, on the left at C5-C6 and C6-C7 levels.  The impression 
was degenerative changes in the cervical spine with neural 
foraminal impingement and minimal degenerative changes in the 
lumbar spine.

In his notice of disagreement, the veteran disputed that he 
had denied cervical and lumbar radiculopathy at his previous 
examination.  He claimed having complained of pain and 
numbness in his right arm as well as leg pain and numbness. 

In December 1996, the veteran was afforded another VA spine 
examination by the same examiner who performed the November 
1995 examination.  The veteran reported a marked worsening of 
his lower back pain in the year since the last examination.  
He reported radiation into the right hip and thigh.  The 
examiner noted that the veteran limped on the right.  He 
reported using a back brace.  He reported numbness in the 
toes attributed to frostbite he received in Alaska.  
Otherwise he denied numbness, weakness or tingling in the 
legs.  

The veteran also reported increased neck pain in the prior 
year, primarily on the left side of the neck radiating, at 
times, into the left upper extremity in a sharp shocking 
sensation.  The veteran had to stop taking nonsteroidal anti-
inflammatories due to GI upset.  He reported occasionally 
dropping things from his left hand due to pain and 
dysfunction.  

The lumbar spinal examination revealed straightening of the 
normal lumbar lordosis.  There was no paraspinous muscle 
spasm.  Straight leg raise was negative.  Range of motion 
testing showed flexion to 80 degrees; extension to 10 
degrees; rotation to 20 degrees bilaterally; and lateral 
flexion to 20 degrees bilaterally.  All movements were slow 
and the veteran complained of pain with movement in all 
directions.  

The cervical spinal examination revealed straightening of the 
normal cervical lordosis.  Range of motion testing showed 
flexion to 30 degrees, extension to 25 degrees, rotation to 
45 degrees bilaterally, and lateral flexion to 20 degrees 
bilaterally.  There was mild paraspinous muscle spasm on the 
left side of the neck.  

Neurologically, there was diminished grip strength in the 
left upper extremity.  Sensation was diminished to pin prick 
and temperature sensation in digits 2 and 3 on the left.  
Sensation was otherwise intact in the upper extremities.  
Deep tendon reflexes were 2+ in the upper extremities and 1+ 
in the left triceps.  Deep tendon reflexes were intact in the 
lower extremities; muscle tone, strength and mass were 
normal.  Gait was slow and limping on the right lower 
extremity. 

Diagnosis was lumbar disc disease, chronically symptomatic 
without radiculopathy.  Pain causes severe functional 
impairment.  Cervical spine disease, severe and chronically 
symptomatic with left cervical radiculopathy; pain causes 
moderate functional impairment.  

Under the provisions of DC 5292 (limitation of motion of the 
lumbar spine), a 40 percent evaluation is warranted for 
severe limitation of motion; a 20 percent evaluation is 
warranted for moderate limitation of motion; a 10 percent 
evaluation is warranted for slight limitation of motion.

Under the provisions of DC 5293 (intervertebral disc 
syndrome), a 60 percent evaluation is warranted where the 
disorder is pronounced with little intermittent relief, there 
is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted where the 
disorder is severe with intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted where the 
disorder is moderate with recurring attacks; a 10 percent 
evaluation is warranted where the disorder is mild.

Under the provisions of DC 5295 (lumbosacral strain), a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion; a 20 
percent evaluation is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side; 
a 10 percent evaluation is warranted for characteristic pain 
on motion; a noncompensable evaluation is warranted where 
there are only slight subjective symptoms.

At the time of the November 1995 examination, objective 
evidence demonstrated the veteran was neurologically intact 
in the lower extremities.  Straight leg raising was negative.  
The veteran was able to perform full range of motion in all 
planes; there was no muscle spasm or point tenderness.  
Notwithstanding, the veteran complained of almost daily back 
pain.  X-rays showed only minimal narrowing between L4-L4 and 
slightly more between L5-S1.  In the absence of more severe 
symptomatology at that time, the assignment of an evaluation 
greater than 10 percent pursuant to Diagnostic Code 5293 
could not be supported.  Evaluation of the veteran's 
condition under other Diagnostic Codes would not be more 
beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition thereunder.

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date. Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

An increased disability warrants an increased evaluation, and 
an increased disability is first factually ascertainable on 
December 13, 1996, when the veteran was afforded a second VA 
spine examination.  Accordingly, the increase cannot predate 
that examination.  

Moreover, after review of the record, the Board finds that 
the evidence associated with the veteran's claims file does 
not show that the criteria for a rating in excess of 40 
percent have been met in any event.  Under Diagnostic Codes 
5292 and 5295, the highest schedular evaluation for 
lumbosacral strain is 40 percent.  However, under Diagnostic 
Code 5293, a 60 percent disability rating is warranted where 
there are symptoms analogous to pronounced intervertebral 
disc syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

The medical evidence associated with the veteran's claims 
file does not show symptoms compatible with sciatic 
neuropathy or neurological findings.  The veteran has 
complained of radiculopathy and pain and numbness in his 
legs.  The appellant's assertions, while undoubtedly sincere, 
do not represent competent evidence because there is no 
indication that he has the medical training, expertise, or 
diagnostic ability to competently link the symptomatology 
with his back condition.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Appellant's lay opinion concerning his back 
condition is not entitled to any weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Moreover, no examiner has associated any leg complaints 
complaints to the lumbar back.  It is noted that the veteran 
even attributed some of the pathology to his purported 
frostbite.  The most recent VA examination in December 1996 
showed no evidence of neurological involvement.  Deep tendon 
reflexes were intact in the lower extremities; there was no 
muscle spasm.  Muscle tone and mass were normal.  There was 
no objective evidence of any radiculopathy.  Straight leg 
raising was negative.  Lastly, the most recent official 
diagnosis expressly noted the absence of radiculopathy.  
Accordingly the preponderance of the evidence is against the 
claim, either for assignment of a higher evaluation than 40 
percent or for an earlier assignment of the 40 percent 
evaluation.

With regard to the veteran's cervical spine disorder, the 
veteran has been assigned a 20 percent evaluation pursuant to 
DC 5010-5290 (limitation of motion of the cervical spine).  

Under the provisions of DC 5290, a 30 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  The Board notes that pain caused no more than 
moderate functional impairment.  With that finding together 
with the reported ranges of motion, the Board finds that the 
description and measurement of the veteran's cervical range 
of motion is consistent with a finding of moderate limitation 
of motion.

Notwithstanding, the veteran's disability could, in the 
alternative, be rated under DC 5293 for intervertebral disc 
syndrome (IDS) as outlined in the above discussion.  In this 
case, there is evidence of some radiculopathy; also chronic 
symptomatology at a level characterized as severe was 
reported by the examiner.  Nevertheless, only mild muscle 
spasms were identified, and those were localized to the left 
side of the neck.  Deep tendon reflexes were 2+, and 
neurological involvement could only be regarded as limited.  
Accordingly, pursuant to the criteria for evaluation of IDS, 
and, according the veteran the maximum benefit of the doubt, 
a severe level of disability is approximated, warranting a 40 
percent disability evaluation .  However, a pronounced 
disability, warranting a 60 percent evaluation, is not 
approximated

Moreover, a separate rating for both IDS and limitation of 
motion would not be proper since IDS contemplates limitation 
of motion.  VAOPGCPREC 36-97 (1997).  The evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service- connected disease or injury in 
establishing the service- connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  However, 
separate evaluations may be awarded where there are separate 
manifestations of the same disability.  Limitation of motion 
is not a distinct manifestation of the veteran's disability.  
To evaluate that manifestation separately and as a part of 
the intervertebral disc disease would constitute pyramiding.  
38 C.F.R. § 4.14.

In evaluating the appellant's claim, the Board has also 
considered functional impairment of the neck and lumbar spine 
due to pain, including the extent to which the veteran's has 
been shown to adversely affect the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Functional loss 
contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  See also DeLuca, supra.  
While pain has been noted with motion, and the veteran has 
reported problems with lifting objects, any pain affecting 
strength and motion is not shown to a degree beyond that 
contemplated by the assigned schedular evaluations.  The 
Board, therefore, concludes that the evaluations currently 
assigned accurately reflect the degree of respective 
disability produced as a result of the appellant's spine 
pathology, including complaints of pain.  The evidence for 
and against the claim is not in relative equipoise, therefore 
no reasonable doubt issue is raised beyond that previously 
recognized.  38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 
3.102 (1998).

Although arthritis of the cervical and lumbar spine has been 
visualized on diagnostic imaging, arthritis under 5010 is 
rated as for degenerative arthritis under Code 5003, which in 
turn is rated on the basis of the limitation of motion of the 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  The 
veteran in this case has limitation of motion of the cervical 
spine and the lumbar spine, which are compensable limitations 
of motion under Codes 5290 and 5292.  However, the rule 
against pyramiding prohibits a separate compensable rating 
for the limitation of motion demonstrated.  38 C.F.R. § 4.14.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for the service- connected 
cervical spine disability and 40 percent for the lumbar spine 
disability.

Pityriasis Rosea

The veteran's service-connected pityriasis rosea has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1998), which provides that exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation; exudation or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation; and ulceration or extensive 
exfoliation or crusting , and systemic or nervous 
manifestations, or exceptionally repugnant, warrants a 50 
percent evaluation.

In November 1995, the veteran was afforded a VA skin 
examination, which reported some erythematous papules and 
plaques on the forearms in some areas of previous 
excoriation.  The assessment was eczematous eruption ongoing 
problem. In December 1996, he was afforded another skin 
examination.  At that time, he had dry skin on the forearms, 
dorsal hands with two excorciations on the left lower leg, 
one on the left dorsal hand and two on the right dorsal hand.  
The assessment was xerosis with puritis.  The veteran has 
complained that his skin disorder is productive of constant 
itching.  The Board is of the opinion that the clinical 
findings support his assertions.  Accordingly, inasmuch as 
one of the defining criteria for a 30 percent evaluation is 
constant itching, the Board finds such criteria are shown and 
an increased evaluation is warranted.  Inasmuch as more 
pertinent pathology does not demonstrate ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that the condition is exceptionally 
repugnant, a higher evaluation is precluded, however.


ORDER

Entitlement to increased evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits. 

Entitlement to increased evaluation for lumbosacral strain is 
denied. 

Entitlement to increased evaluation for cervical strain with 
degenerative changes is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to increased evaluation for pityriasis rosea is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

